Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
	Examiner called Applicant several times and left messages to discuss the case and to request for an eTD but did not get any response from the Applicant till date.
Response to Arguments
	Applicant’s arguments in the remarks dated 4/07/2021 against issuance of 103 (a) rejections  for claims 21-23, 27-29, 32, 34-36 & 40 has been reviewed and found persuasive. Hence, rejections 103 (a) for these claims has been withdrawn. It may be noted that in the previous office action Examiner has objected to claims 24-26, 30-3, 33, 37-39. Therefore, claims 21-40 currently are free of any art rejections. However, Double Patenting rejections issued in the previous office action are still valid as the Applicant has neither amended the claim with identified allowable subject (objected claims as mentioned above) matter nor filed an eTD to overcome DP rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-23, 27-29, 32, 34-36 & 40 of instant Application US 16/530,895 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19  of US patent  US 103,729,26. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims both in the 
The table below shows the comparison of claims of the instant application with that of the US application US16530895. Examiner would have underlined any limitations of independent claims, if any at all, not disclosed by the claims of conflicting US patent US10372926.
Claim No.
Limitations of Instant Application       US16/530895.
Limitations of the US patent 10372926.
Claim No.
21
21. (New) A system, comprising: a distributed data store comprising a plurality of storage nodes, wherein individual ones of the storage nodes are configured to: receive, at the storage node, one or more keys from a client to enable access from the client to an encrypted data volume on the distributed data store, wherein the one or more keys are encrypted such that the client is unable to access the one or more keys; decrypt, at the storage node, the one or more keys using a different key; and enable, at the storage node, access to the data volume using the decrypted one or more keys; wherein the distributed data store is a network-based storage service, wherein the client is a network-based database service, and wherein the access is enabled for a request received from the network-based database service.
1. A system, comprising: a plurality of compute nodes, respectively comprising at least one processor and a memory, that together implement a distributed storage system; one or more of the plurality of compute nodes configured to implement a control plane for the distributed storage system; at least some other compute nodes of the plurality of compute nodes configured to implement a plurality of storage nodes that store encrypted data as part of the distributed storage system on behalf of one or more clients of the distributed storage system; the control plane, configured to: generate one or more permanent keys; encrypt a data volume using the one or more permanent keys and store the data volume in the distributed storage system; encrypt the one or more permanent keys using a distribution key; send the encrypted one or more permanent keys from the distributed storage system to a client of the distributed storage system, wherein the one or more permanent keys are encrypted such that the client is unable to access the one or more permanent keys; individual ones of the plurality of storage nodes that store at least a portion of the data volume, configured to: receive, by the storage node of the distributed storage system from the client, the encrypted one or more permanent keys to enable access to the portion of the data volume stored at the storage node; decrypt, by the storage node of the distributed storage system, the one or more permanent keys using the distribution key; and access, by the storage node of the distributed storage system, the portion of the data volume to perform one or more operations, wherein the access utilizes the one or more permanent keys to decrypt the portion of the data volume subsequent to decrypting, by the storage node using the distribution key, the one or more permanent keys received by the distributed storage system from the client in encrypted form; wherein the distributed storage system is a network-based storage service wherein the client is a network-based database service, and wherein at least one of the one or more operations is performed in response to a read request received from the network-based database service.
1 
27
27. (New) A method, comprising: performing, by individual nodes of a plurality of storage nodes of a distributed data store: receiving, at the storage node, one or more keys from a client to enable access from the client to an encrypted data volume on the distributed data store, wherein the one or more keys are encrypted such that the client is unable to access the one or more keys; decrypting, at the storage node, the one or more keys using a different key; and enabling, at the storage node, access to the data volume using the decrypted one or more keys; wherein the distributed data store is a network-based storage service, wherein the client is a network-based database service, and wherein the access is enabled for a request received from the network-based database service. archive.
4. A method, comprising: performing, by one or more computing devices: maintaining an encrypted data volume in a distributed data store across a plurality of storage nodes; providing, by a control plane of the distributed data store, to a client of the distributed data store an encrypted version of one or more keys to decrypt the data volume, wherein the one or more keys are encrypted such that the client of the distributed data store is unable to access the one or more keys; receiving, at a storage node of the plurality of storage nodes of the distributed data store, the encrypted one or more keys from the client to enable access to the data volume from the client; decrypting, by the storage node, the one or more keys using a different key maintained at the storage node; and enabling, at the storage node, access to the data volume using the decrypted one or more keys subsequent to decrypting, by the storage node using the different key, the one or more keys received by the distributed data store from the client in encrypted form; wherein the distributed data store is a network-based storage service, wherein the client is a network-based database service, and wherein the access is enabled for a read request received from the network-based database service.
7
34
34. (New) One or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of a distributed data store cause the one or more processors to implement, for individual nodes of a plurality of storage nodes of the distributed data store:  6receiving, at the storage node, one or more keys from a client to enable access from the client to an encrypted data volume on the distributed data store, wherein the one or more keys are encrypted such that the client is unable to access the one or more keys; decrypting, at the storage node, the one or more keys using a different key; and enabling, at the storage node, access to the data volume using the decrypted one or more keys; wherein the distributed data store is a network-based storage service, wherein the client is a network-based database service, and wherein the access is enabled for a request received from the network-based database service.
13. A non-transitory, computer-readable storage medium, storing program instructions that when executed by one or more computing devices cause the one or more computing devices to implement: maintaining an encrypted data volume in a distributed data store across a plurality of storage nodes; encrypting, by a control plane of the distributed data store, one or more permanent keys to decrypt the data volume using a distribution key, wherein the one or more permanent keys are encrypted such that a client of the distributed data store is unable to access the one or more permanent keys; sending, by the control plane of the distributed data store, to a client of the distributed data store the encrypted one or more permanent keys; receiving, at a storage node of the plurality of storage nodes of the distributed data store, the encrypted one or more permanent keys from the client to enable access to the data volume; decrypting, by the storage node, the one or more permanent keys using the distribution key maintained at the storage node; and enabling, at the storage node, access to the data volume using the decrypted one or more permanent keys subsequent to decrypting, by the storage node using the distribution key, the one or more keys permanent keys received by the distributed data store from the client in encrypted form; wherein the distributed data store is a network-based storage service, wherein the client is a network-based database service, and wherein the access is enabled for a read request received from the network-based database service.
7


Allowable Subject Matter
	Claims 21-40 will be allowed if the Applicant files an eTD to overcome Double Patenting rejection issued in the instant office action and the eTD is accepted and approved.
This communication warrants No Examiner's Reason for Allowance for claims 1-40, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks, filed 4/07/2021 are persuasive, (as well as the other features of the independent claims which applicant did not argued) as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHER A KHAN whose telephone number is (571)272-8574.  The examiner can normally be reached on M-F 8:00 am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHER A KHAN/           Primary Examiner, Art Unit 2497